32 So. 3d 122 (2009)
Robert HOUPT a/k/a Robert Tappan, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-1133.
District Court of Appeal of Florida, Second District.
November 13, 2009.
Robert Houpt, pro se.
SILBERMAN, Judge.
Robert Houpt challenges the Order Denying Defendant's Motion to Correct Sentence and Motion for Judicial Enforcement. We affirm the postconviction court's order. However, we note that in his motion to correct sentence dated November 20, 2008, Houpt sought additional jail credit. It appears that Houpt withdrew this motion prior to the rendition of the order on appeal and that the postconviction court did not address the jail credit claim on the merits. Because the postconviction court did not rule on the merits of that claim, Houpt is not barred from reasserting it. Additionally, our affirmance is without prejudice to any right Houpt might have to file a facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850 seeking to withdraw his admission to violating probation on the ground that his admission was involuntary because he was misadvised as to the amount of prison time he would have to serve.
Affirmed.
FULMER and CRENSHAW, JJ., Concur.